EXHIBIT 10.2

 

WAIVER AND FIRST AMENDMENT TO
AMENDED AND RESTATED CREDIT AGREEMENT

 

This WAIVER AND FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT dated
as of December 4, 2013 (this “Amendment”), is by and among Granite City Food &
Brewery Ltd., a Minnesota corporation (the “Borrower”), the various institutions
party to the Credit Agreement described below as Lenders, and Fifth Third Bank,
an Ohio banking corporation, as Administrative Agent.

 

WITNESSETH:

 

WHEREAS, the Borrower, the Administrative Agent and the Lenders have entered
into that certain Amended and Restated Credit Agreement dated as of May 31, 2013
(as the same has been and hereafter may be amended, restated, supplemented or
otherwise modified and in effect from time to time, the “Credit Agreement”;
capitalized terms used herein and not defined herein shall have the meanings
ascribed thereto in the Credit Agreement);

 

WHEREAS, the Borrower has advised the Administrative Agent and the Lenders that
it will receive an equity infusion from Michael Staenberg, as Trustee of the MHS
Trust dated January 13, 1986, in an amount not more than $2,000,000 (the “Equity
Infusion”) on or about the date hereof;

 

WHEREAS, the Borrower has requested that, solely in connection with the Equity
Infusion, the Administrative Agent and the Lenders waive certain prepayment
conditions contained in the Credit Agreement and amend the Credit Agreement in
certain respects, in each case in accordance with the terms and subject to the
conditions herein set forth; and

 

WHEREAS, the Administrative Agent and the Lenders party hereto agree to
accommodate such request of the Borrower on the terms and subject to the
conditions herein set forth.

 

NOW, THEREFORE, in consideration of the foregoing, the covenants and conditions
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

 

Section 1.                                           Waiver.  Subject to the
terms and conditions of this Amendment and in reliance upon the representations
and warranties of the Borrower set forth in Section 4 below, the Administrative
Agent and the Lenders hereby waive, solely with respect to the Equity Issuance,
the requirement set forth in Section 2.8(b)(ii) of the Credit Agreement that
twenty-five (25%) percent of any Net Cash Proceeds received as a result of any
issuance of new equity securities be used to prepay the Obligations.  This is a
limited, one time waiver and, except as expressly set forth herein, shall not be
deemed to establish a custom or course of dealing or conduct between the
Administrative Agent and the Lenders, on the one hand, and the Borrower on the
other hand.  The foregoing waiver shall not be deemed to constitute a consent of
any other act, omission or any breach of the Credit Agreement or any of the
other Loan Documents

 

Section 2.                                           Amendments to Credit
Agreement.  Subject to the satisfaction of the conditions set forth herein, the
Loan Documents are hereby amended as follows:

 

--------------------------------------------------------------------------------


 

(a)                                 The definitions of “CapEx Loan Funding
Amount” appearing in Section 1.1 of the Credit Agreement are hereby deleted in
their entireties and the following language is hereby substituted therefor,
respectively:

 

“CapEx Loan Funding Amount” means the lesser of (i) the total aggregate purchase
price required to be paid in connection with all Approved Property Acquisitions
and fees and expenses incurred in connection therewith and (ii) (x) from the
Restatement Effective Date through December 4, 2013, $10,000,000, (y) from
December 4, 2013 until December 31, 2014, $13,000,000, and (z) thereafter,
$10,000,000.

 

“Delayed Draw Term Loan Commitment Termination Date” means March 1, 2014.

 

(b)                                 Section 2.1(c) of the Credit Agreement is
hereby deleted in its entirety and the following language is hereby substituted
therefor:

 

(c)                      Each Lender with a CapEx Loan Commitment severally and
not jointly agrees, subject to the terms and conditions hereof, to make a loan
(each individually a “CapEx Loan” and, collectively, the “CapEx Loans”) in
Dollars to the Borrower, at any time prior to the CapEx Loan Commitment
Termination Date, in an amount equal to the CapEx Loan Funding Amount.  As
provided in Section 2.5(a), and subject to the terms hereof, the Borrower may
elect that all or any part of the CapEx Loans be outstanding as Base Rate Loans,
Fixed Rate Loans or Eurodollar Loans.  No amount of any CapEx Loan may be
reborrowed once it is repaid.  Notwithstanding the preceding sentence or any
other provisions contained in this Agreement to the contrary, any CapEx Loans
prepaid pursuant to and in accordance with Section 2.8(b)(v) may be reborrowed.

 

(c)                                  Section 2.8(b) of the Credit Agreement is
hereby amended by adding the following clause (v) thereto:

 

(v)                     The Borrower shall, on December 31, 2013, prepay the
CapEx Loans by the amount, if any, necessary to reduce the sum of the aggregate
principal amount of CapEx Loans then outstanding to be equal to or less than
$2,500,000.

 

(d)                                 Section 6.20(c) of the Credit Agreement is
hereby is hereby deleted in its entirety and the following language is hereby
substituted therefor:

 

(c)                      Fixed Charge Coverage Ratio.  As of the last day of
each fiscal quarter of the Borrower, the Borrower shall maintain (i) with
respect all restaurant locations operated by the Borrower and its Subsidiaries,
a ratio of (A) Adjusted EBITDA for the four (4) fiscal quarters of the Borrower
attributable to such restaurant locations then ended to (B) Fixed Charges
attributable to such restaurant locations for the same four fiscal (4) quarters
then ended of not less than 1.20 and (ii) with respect to the restaurant
locations operated by Borrower

 

2

--------------------------------------------------------------------------------


 

and its Subsidiaries that have been open for more than twelve (12) months at the
time of testing of this Fixed Charge Coverage Ratio only, a ratio of
(A) Adjusted EBITDA for the four (4) fiscal quarters of the Borrower
attributable to such restaurant locations then ended to (B) Fixed Charges
attributable to such restaurant locations for the same four (4) fiscal quarters
then ended of not less than 1.25.

 

(e)                                  The Credit Agreement is hereby amended by
deleting the references to “Closing Date” in Sections 2.8(b)(ii), 2.13(c),
2.13(d) and 6.22 and replacing such references with “Restatement Effective
Date”.

 

(f)                                   Schedule 1 to the Credit Agreement is
hereby deleted in its entirety and Schedule 1 attached hereto is substituted
therefor.

 

Section 3.                                           Conditions to Effectiveness
of this Amendment.  Notwithstanding anything to the contrary set forth herein,
this Amendment shall become effective upon satisfaction in a manner reasonably
satisfactory to the Administrative Agent of each of the following conditions
(the date of satisfaction of all such conditions precedent shall be referred to
herein as the “Effective Date”):

 

(a)                                 the delivery to the Administrative Agent of
a counterpart of this Amendment executed by Borrower, the Administrative Agent
and the Lenders;

 

(b)                                 Borrower has received the Equity Infusion,
the proceeds of which shall be used to fund Capital Expenditures and for fees
and expenses incurred in connection with such Capital Expenditures;

 

(c)                                  the accuracy of the representations and
warranties contained in Section 4 hereof;

 

(d)                                 receipt by the Administrative Agent of a
copy of the acknowledgment attached hereto duly executed and delivered by each
Subsidiary of the Borrower signatory thereto;

 

(e)                                  receipt by the Administrative Agent, in
immediately available funds, a fully-earned, non-refundable amendment fee in an
amount equal to $10,000; and

 

(f)                                   no Default or Event of Default shall have
occurred and be continuing.

 

Section 4.                                           Representations and
Warranties.

 

To induce the Administrative Agent and the Lenders to enter into this Amendment,
the Borrower hereby represents and warrants to the Administrative Agent and the
Lenders that, as of the date hereof:

 

(a)                                 each of the representations and warranties
made by such Person contained in the Loan Documents are true and correct in all
material respects as of such date (except to the extent any such representations
or warranties are already qualified by

 

3

--------------------------------------------------------------------------------


 

materiality, in which event they shall be true and correct in all respects, and
except to the extent such representations and warranties relate to an earlier
date, in which case they are true and correct in all material respects (except
to the extent any such representations or warranties are already qualified by
materiality, in which event they shall be true and correct in all respects) as
of such date));

 

(b)                                 the Borrower has full right and authority to
enter to execute, deliver and perform its obligations under this Amendment and
the Credit Agreement, as amended hereby;

 

(c)                                  the execution, delivery and performance by
the Borrower of this Amendment and the Credit Agreement, as amended hereby, have
been duly authorized by all necessary action by the Borrower;

 

(d)                                 the execution, delivery and performance by
such Person of this Amendment and the Credit Agreement, as amended hereby, and
the consummation of the transactions contemplated by this Amendment and the
Credit Agreement, as amended hereby, do not and will not (i) contravene or
constitute a default under (A) any provision of law or any judgment, injunction,
order or decree binding upon the Borrower or any Subsidiary, if any, in each
case where such contravention or default, individually or in the aggregate,
could reasonably be expected to have a Material Adverse Effect or (B) any
provision of the organizational documents (e.g., charter, articles of
incorporation, by-laws, articles of association, operating agreement,
partnership agreement or other similar document) of the Borrower or any
Subsidiary, (C) contravene or constitute a default under any covenant, indenture
or agreement of or affecting the Borrower or any Subsidiary or any of its
Property, in each case, where such contravention or default, individually or in
the aggregate, could reasonably be expected to have a Material Adverse Effect or
(ii) result in the creation or imposition of any Lien on any Property of the
Borrower or any Subsidiary other than the Liens granted in favor of the
Administrative Agent pursuant to the Collateral Documents;

 

(e)                                  this Amendment and the Credit Agreement, as
amended hereby, each constitute, the legal, valid and binding obligation of the
Borrower, enforceable against such Person in accordance with its terms, except
as may be limited by bankruptcy, insolvency, reorganization, moratorium or
similar laws relating to or limiting creditors’ rights generally or by equitable
principles relating to enforceability; and

 

(f)                                   no Default or Event of Default presently
exists.

 

Section 5.                                           Reference and Effect on the
Credit Documents.

 

(a)                                 On and after the date hereof, each reference
in the Credit Agreement to “this Agreement,” “hereunder,” “hereof” or words of
like import referring to the Credit Agreement, and each reference in the other
Loan Documents to the “Credit Agreement,” shall mean and be a reference to the
Credit Agreement, as amended or otherwise modified hereby.

 

(b)                                 The Credit Agreement and each of the other
Loan Documents, as specifically amended or otherwise modified by this Amendment,
are and shall continue to be in full force and effect and are hereby in all
respects ratified, confirmed and reaffirmed.

 

4

--------------------------------------------------------------------------------


 

(c)                                  The execution, delivery and effectiveness
of this Amendment shall not, except as expressly provided herein, operate as a
waiver of any right, power or remedy of any Lender, any L/C Issuer or the
Administrative Agent under any of the Loan Documents, nor constitute a waiver of
any provision of any of the Loan Documents.  The Credit Agreement and the other
Loan Documents are in full force and effect and are hereby in all respects
ratified and confirmed.

 

(d)                                 Except as expressly set forth herein,
nothing contained in this Amendment and no action by, or inaction on the part
of, any Lender, any L/C Issuer or the Administrative Agent shall, or shall be
deemed to, directly or indirectly constitute a consent to or waiver of any past,
present or future violation of any provisions of the Credit Agreement or any
other Loan Document.

 

(e)                                  This Amendment is a Loan Document.

 

Section 6.                                           GOVERNING LAW AND
JURISDICTION.

 

(a)                                 GOVERNING LAW.  THIS AMENDMENT SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF
ILLINOIS.

 

(b)                                 SUBMISSION TO JURISDICTION.  Each party
hereto hereby submits to the nonexclusive jurisdiction of the United States
District Court for the Northern District of Illinois and of any State of
Illinois court located in the City of Chicago for purposes of all legal
proceedings arising out of or relating to this Amendment or the transactions
contemplated hereby.  Each party hereto irrevocably waives, to the fullest
extent permitted by law, any objection which it may now or hereafter have to the
laying of the venue of any such proceeding brought in such a court and any claim
that any such proceeding brought in such a court has been brought in an
inconvenient forum.  THE BORROWER, THE ADMINISTRATIVE AGENT AND THE LENDERS
HEREBY IRREVOCABLY WAIVE ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL
PROCEEDING ARISING OUT OF OR RELATING TO ANY LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED THEREBY.

 

Section 7.                                           Miscellaneous.

 

(a)                                 No Waiver, Etc.  Except as otherwise
expressly set forth herein, nothing in this Amendment is intended or shall be
deemed or construed to extend to or affect in any way any of the Obligations or
any of the rights and remedies of the Administrative Agent, any Lender or any
L/C Issuer arising under the Credit Agreement, any of the other Loan Documents
or applicable law. The failure of the Administrative Agent, any Lender or any
L/C Issuer at any time or times hereafter to require strict performance by the
Borrower, any of its Subsidiaries or any other Person obligated under any Loan
Document of any of the respective provisions, warranties, terms and conditions
contained herein or therein shall not waive, affect or diminish any right of
such Person at any time or times thereafter to demand strict performance
thereof; and no rights of the Administrative Agent, any Lender or any L/C Issuer
hereunder shall be deemed to have been waived by any act or knowledge of such
Person, or

 

5

--------------------------------------------------------------------------------


 

any of its agents, attorneys, officers or employees, unless such waiver is
contained in an instrument in writing signed by an authorized officer of such
Person and specifying such waiver.  Except as otherwise expressly set forth
herein, no waiver by the Administrative Agent, any Lender or any L/C Issuer of
any of its rights or remedies shall operate as a waiver of any other of its
rights or remedies or any of its rights or remedies on a future occasion at any
time and from time to time.  All terms and provisions of the Credit Agreement
and each of the other Loan Documents remain in full force and effect, except to
the extent expressly modified by this Amendment.

 

(b)                                 Execution in Counterparts.  This Amendment
may be executed by one or more of the parties to this Amendment on any number of
separate counterparts, and all of such counterparts taken together shall be
deemed to constitute one and the same instrument.  Any party hereto may execute
and deliver a counterpart of this Amendment by delivering by facsimile
transmission or electronic mail in portable document format a signature page of
this Amendment signed by such party, and such signature shall be treated in all
respects as having the same effect as an original signature.

 

(c)                                  Severability.  The invalidity, illegality
or unenforceability of any provision in or obligation under this Amendment in
any jurisdiction shall not affect or impair the validity, legality or
enforceability of the remaining provisions or obligations under this Amendment
or of such provision or obligation in any other jurisdiction.

 

(d)                                 No Third Party Beneficiaries.  This
Amendment shall be binding upon and inure to the benefit of each party hereto
and their respective successors and assigns.  No Person other than the parties
hereto, their respective successors and assigns and any other Lender shall have
rights hereunder or be entitled to rely on this Amendment, and all third-party
beneficiary rights are hereby expressly disclaimed.

 

(e)                                  Section Titles.  The section and subsection
titles contained in this Amendment are included for convenience only, shall be
without substantive meaning or content of any kind whatsoever, and are not a
part of the agreement between the Administrative Agent, the Lenders and the L/C
Issuers, on the one hand, and the Borrower and Holdings on the other hand.  Any
reference in this Amendment to any “Section” refers, unless the context
otherwise indicates, to a section of this Amendment.

 

- Remainder of page intentionally blank -

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Amendment as of the day and year first above written.

 

 

 

BORROWER:

 

 

 

GRANITE CITY FOOD & BREWERY LTD., a Minnesota corporation

 

 

 

 

 

By:

/s/ James G. Gilbertson

 

Name:

James G. Gilbertson

 

Title:

Chief Financial Officer

 

Waiver and First Amendment to Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Amendment as of the day and year first above written.

 

 

AGENT AND LENDERS:

 

 

 

FIFTH THIRD BANK, an Ohio banking corporation, as Administrative Agent and as a
Lender

 

 

 

 

 

By:

/s/ Aaron Markos

 

Name:

Aaron Markos

 

Title:

Vice President

 

Waiver and First Amendment to Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------


 

ACKNOWLEDGMENT

 

Reference is hereby made to the foregoing Waiver and First Amendment to Amended
and Restated Credit Agreement dated as of December 4, 2013 (the “Amendment”) by
and among Granite City Food & Brewery Ltd., a Minnesota corporation (the
“Borrower”), the various institutions from time to time party to the Credit
Agreement described therein as Lenders which are also party thereto, and Fifth
Third Bank, an Ohio banking corporation, as Administrative Agent. Capitalized
terms used and not defined herein shall have the respective meanings ascribed to
them in the Credit Agreement referred to in the Amendment.

 

Each of the undersigned hereby (a) acknowledges receipt of a copy of the
Amendment, and (b) agrees the Security Agreement remains in full in force and
effect with respect to such Person and that the terms and provisions of the
Amendment do not modify or otherwise affect in any way any of such Person’s
obligations and liabilities under the Security Agreement or any of the other
Loan Documents, all of which obligations and liabilities are hereby ratified,
confirmed and reaffirmed.

 

- Remainder of page intentionally blank -

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Amendment as of the day and year first above written.

 

GRANITE CITY OF INDIANA, INC., an Indiana corporation, as a Guarantor

 

GRANITE CITY RESTAURANT OPERATIONS, INC., a Minnesota corporation, as a
Guarantor

 

 

 

 

 

 

By:

/s/ Monica A. Underwood

 

By:

/s/ James G. Gilbertson

Name:

Monica A. Underwood

 

Name:

James G. Gilbertson

Title:

Chief Financial Officer

 

Title:

Chief Financial Officer

 

 

 

GRANITE CITY — ARKANSAS, INC., an Arkansas corporation, as a Guarantor

 

GRANITE CITY — PEORIA, INC., an Illinois corporation, as a Guarantor

 

 

 

 

 

 

By:

/s/ Monica A. Underwood

 

By:

/s/ Monica A. Underwood

Name:

Monica A. Underwood

 

Name:

Monica A. Underwood

Title:

Chief Financial Officer

 

Title:

Chief Financial Officer

 

 

 

GRANITE CITY — ORLAND PARK, INC., an Illinois corporation, as a Guarantor

 

GRANITE CITY OF KANSAS LTD., a Kansas corporation, as a Guarantor

 

 

 

 

 

 

By:

/s/ Monica A. Underwood

 

By:

/s/ James G. Gilbertson

Name:

Monica A. Underwood

 

Name:

James G. Gilbertson

Title:

Chief Financial Officer

 

Title:

Chief Financial Officer

 

Waiver and First Amendment to Amended and Restated Credit Agreemen

 

--------------------------------------------------------------------------------


 

GRANITE CITY — CREVE COEUR, INC., a Missouri corporation, as a Guarantor

 

GRANITE CITY OF OHIO, INC., an Ohio corporation, as a Guarantor

 

 

 

 

 

 

By:

/s/ Monica A. Underwood

 

By:

/s/ Monica A. Underwood

Name:

Monica A. Underwood

 

Name:

Monica A. Underwood

Title:

Chief Financial Officer

 

Title:

Chief Financial Officer

 

 

 

GRANITE CITY — ROCKFORD, INC., an Illinois corporation, as a Guarantor

 

GRANITE CITY OF MARYLAND, INC., a Minnesota corporation

 

 

 

 

 

 

By:

/s/ Monica A. Underwood

 

By:

/s/ James G. Gilbertson

Name:

Monica A. Underwood

 

Name:

James G. Gilbertson

Title:

Chief Financial Officer

 

Title:

Chief Financial Office

 

Waiver and First Amendment to Amended and Restated Credit Agreemen

 

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

COMMITMENTS

 

Term A Loan Commitment

 

Lender

 

Amount

 

Fifth Third Bank

 

$

16,000,000

 

 

Delayed Draw Term Loan Commitment

 

Lender

 

Amount

 

Fifth Third Bank

 

$

4,000,000

 

 

CapEx Loan Commitment

 

Lender

 

Amount

 

Fifth Third Bank

 

(a) from the Restatement Effective Date through December 4, 2013, $10,000,000;

 

(b) from December 4, 2013 until December 31, 2014, $13,000,000; and

 

(c) thereafter, $10,000,000.

 

 

Line of Credit Commitment

 

Lender

 

Amount

 

Fifth Third Bank

 

$

100,000

 

 

--------------------------------------------------------------------------------